DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
 
Priority
Acknowledgment is made to Applicant’s claim to priority to provisional Applicant No. 62/463,806 filed February 27, 2017

Status of Claims
This Office Action is responsive to the amendment filed on April 7, 2022. As directed by the amendment: claims 1 and 12 have been amended; and claims 21-22 have been added. Thus, claims 1, 3, 5-15, 17, and 19-22 are presently pending in this application. 
Claims 1, 3, 5, 7-10, 12-15, 17, and 19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Pub. No. 2016/0106947) in view of Gross (U.S. Patent No. 4,852,563). Claim 6 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Fink et al. (U.S. Pub. No. 2005/0217666). Claims 11 and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ye et al. (U.S. Pub. No. 2018/00855241). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Leinauser on June 2, 2022.
The application has been amended as follows: 
Claim 1 currently recites "wherein the housing is circumferentially rotatable about the outlet of the handle so that the nebulizer is operable at any circumferential position with respect the outlet of the handle", ln  12-14 shall now read --wherein the housing is circumferentially rotatable about the outlet of the handle so that the nebulizer is operable at all circumferential positions with respect the outlet of the handle--.

Claim 12 currently recites "so that the housing is circumferentially rotatable about the outlet of the handle so that the nebulizer is operable at any circumferential position with respect the outlet of the handle", ln 12-14 shall now read --so that the housing is circumferentially rotatable about the outlet of the handle so that the nebulizer is operable at all circumferential positions with respect the outlet of the handle--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Flynn (U.S. Pub. No. 2016/0106947) discloses an CPAP apparatus comprising: a housing (24; Fig. 3-4) defining a chamber (within element 24; A ,Fig. A annotated below), the housing having an inlet (at A, Fig. A annotated below) in flow communication with the chamber and an outlet (at B, Fig. A annotated below) in flow communication with the chamber (¶¶ 0019, 0024), the housing extending linearly along a central longitudinal axis of the housing (C, Fig. A annotated below) between the inlet and the outlet, wherein the central longitudinal axis of the housing intersects an inlet plane (D, Fig. A annotated below) formed by the inlet (Fig. 3-4 and Fig. A annotated below) and an outlet plane (E, Fig. A annotated below) formed by the outlet at an orthogonal angle relative to the central longitudinal axis (Fig. 3-4 and Fig. A annotated below), and wherein the inlet of the housing has a larger circumference than the outlet of the housing (Fig. 3-4 and Fig. A annotated below), the housing further having a nebulizer port (G, Fig. A annotated below) configured to receive a nebulizer (52; Fig. 3-4; ¶¶ 0022-0026) to discharge atomized medication into the chamber (¶¶ 0001-0002, 0024); a handle (12, 12A, 12B; Fig. 3-4) having an inlet (32; Fig. 3-4; ¶ 0020) and an outlet (20; Fig. 4; ¶ 0019), the handle being curved between the inlet and the outlet (Fig. 3-4; Examiner notes: Flynn discloses the handle as an elbow, such that the outer surfaces curves/bends at least from the inlet to the outlet), wherein the outlet of the handle is coupled to the inlet of the housing (Fig. 3-4; ¶¶ 0019-0026); a hose (36, 38; Fig. 3-4) coupled to the inlet of the handle (Fig. 3-4; ¶¶ 0019-0026); and a patient interface (22; Fig. 3-4) coupled to the outlet of the housing (Fig. 3-4; ¶¶ 0019, 0024), wherein air flows from the hose to the patient interface via the handle and the housing, the air mixing with the atomized medication within the chamber (¶¶ 0019-0026).

    PNG
    media_image1.png
    439
    875
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Flynn.
Prior art of record Flynn fails to disclose or render obvious the CPAP apparatus wherein the housing is circumferentially rotatable about the outlet of the handle so that the nebulizer is operable at all circumferential positions with respect the outlet of the handle and wherein the handle is curved smoothly to form an obtuse angle between the inlet of the handle and the outlet of the handle.
Prior art of record Gross (U.S. Patent No. 4,852,563), Fink et al. (U.S. Pub. No. 2005/0217666), and Ye et al. (U.S. Pub. No. 2018/00855241) alone or in combination fails to remedy the deficiencies of Flynn. 
Therefore, independent claims 1 and 12, and claims 3, 5-11, 13-15, 17, and 19-22 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785